DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A specification amendment dated 18 January 2021 is acknowledged.  This amendment is acceptable.
Response to Amendment
Applicant’s amendment of 1 September 2022 is acknowledged.
Claims 1, 4, 10, and 19 are amended.
New claims 21 and 22 are presented.
Claims 5, 7-8, and 13-14 are canceled.
Claims 1-4, 6, 9-12, and 15-22 are presented.
The present action treats claims 1-4, 6, 9-12, and 15-22 on the merits.
Response to Arguments
Applicant’s amendment overcomes the objection to claim 1 identified in the Office Action of 1 April 2022.
Applicant’s amendment overcomes the 35 USC 112(b) rejection of claim 4 identified in the Office Action of 1 April 2022.
Applicant’s arguments with respect to prior art rejections under 35 USC 103 of claims 1-20 (see sections 4-12, pages 7-17 of the reply of 1 September 2022), have been fully considered.  
The arguments (page 9) pertinent to prior art reference [Evanove, US 1,726,951] have been considered but are moot because the new ground of rejection does not rely on Evanove as applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Applicant argues (pages 9-10) that prior art reference [Sweet, US 1,649,932] “exclusively discloses a flat pocket for containing a ruler and a hammer loop connected to the flat pocket in a non-spaced apart manner for retaining the head of a hammer extending over the outside of the pocket.  The pocket of Sweet must be flat so as to not interfere with the elongated handle of a hammer retained by the hammer loop at the top of the flat pocket…Sweet teach away from configuring the pockets to retain a beverage container because such a pocket would not enable a hammer to be positioned directly above the pockets as exclusively disclosed…If one were to ignore the exclusive teachings of…Sweet…and configure the pockets to retain a beverage container, such pockets would be unworkable when used with the intended purpose of retaining a hammer”.  This argument is not persuasive.  Firstly, although the Office Action of 1 April 2022 does not rely upon prior art reference Sweet to address the claim limitation “wherein the tab is positioned above the open upper edge of the pocket such that the tab is spaced apart from the pocket by a first dimension” (formerly claim 5 as addressed in the previous Office Action and currently in amended claim 1 in the present claim set), Examiner disagrees with Applicant’s characterization of Sweet’s tab being a “loop connected to the flat pocket in a non-spaced apart manner”.  Rather, Sweet teaches that the loop and the pocket are indeed spaced apart via at least opening 9 of Sweet: “pockets and loops have an opening 9 between the pocket and the loop to facilitate access to the pocket”; pg. 1 lines 80-83; refer also to Figs. 1, 3, and 4 clearly showing opening 9 in relation to loop and pocket, the loop and pocket being clearly spaced apart via at least opening 9).  Secondly, Applicant’s argument that Sweet teaches away from configuring the pockets to retain a beverage container is not persuasive if only because the previous Office Action does not allege that the pocket of Sweet must be modified in order to be so configured.  Rather, the Office Action (page 6) asserts that Sweets’s pocket is sized to removably and receive and retain the beverage container, as required by claim 1.  Claim 1 requires a “pocket sized to removably receive and retain the beverage container” (as in previously presented claim 1 and currently in line 8 of amended claim 1); the claim is silent as to any dimensional character the beverage container.  Looking to the present disclosure regarding what it means for a pocket to be “sized to removably receive and retain the beverage container”, paragraph 25 of the present specification asserts that the “figures are not necessarily to scale…size of some parts may be exaggerated”.  Moreover, and in reference to the drawings, paragraph 29 recites “The pocket 30 is sized to removably receive and retain the beverage container 32. The beverage container 32 is shown as a bottle having a neck 44 and a cap 46. In other implementations, the beverage container can be a beverage can or a bottle of a different shape” (emphasis provided by Examiner).  The specification is silent as to how limited “different shape” is; accordingly, Examiner understands it to encompass a wide variety of beverage containers including but not limited to mini liquor bottles and energy drink shot bottles.   Accordingly, per the present specification and the ordinary and customary meanings of the words in the claimed limitation, Examiner’s interpretation of what it means to be sized to removably receive and retain a beverage container is sufficiently broad to encompass Sweet’s pocket in the sense that it is configured to removably receive and retain a beverage container in the same manner that Sweet’s pocket is configured for “insertion and removal of tools and other articles” (emphases again provided by examiner; pg. 1 line 84 of Sweet).
Applicants’ arguments regarding prior art reference [Heatherley, US 2007/0050891] that “Heatherly discloses a portion of a shirt configured for opening, but not retaining, a bottle” (page 10 of the remarks) have been fully considered but they are not persuasive if only because the Office Action does not allege that Heatherley teaches retention of a bottle; rather the Office Action asserts that Heatherley teaches a gripping device for apparel (page 6 of the Office Action).
Applicants’ arguments regarding art rejections of dependent claims (see pages 11-17 of the remarks) have been fully considered but they are not persuasive.  Applicant’s arguments are drawn to newly amended subject matter, which is addressed in the rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beverage receiving elements of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide proper antecedent basis for the following claim language:
the garment being non-reversible of claim 1
only one beverage pocket of claim 1
only one beverage holding tab of claim 1
the bottle opener accessible for use without having to use the back side of the tab of claim 19
beverage container receiving elements of claim 22
No new matter should be entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is understood to be dependent upon claim 1, not on claim 5 (claim 5 was canceled in the reply, and the limitations of claim 5 have been added to amended claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-12, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “A non-reversible garment configured…”.  The new mater is the garment being non-reversible.
  .
Claims 2-4, 6, 9-12, and 15-22 are rejected if only because they depend from a rejected claim.
Moreover, claim 19 presents additional new matter: “accessible for use without having to use the back side of the tab”.  There is not support for any element being “accessible” without “having to use the back side of” any tab.
Moreover, claim 22 presents additional new matter: “the pocket includes beverage container receiving elements selected from the group consisting of…”.  It is acknowledged that paragraph 32 provides support for “one or more gussets… stitchings or other structure to form the shape of the pocket”.  However, there is not support for any of these being beverage container receiving elements.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “non-reversible garment”.  Insofar as there is no support for the garment being non-reversible (see section 9 above), it is not understood within the present disclosure what it means for the garment to be non-reversible.  One of ordinary skill would look to the drawings and specification and, based on the examples of materials of construction (para 27) as well as appropriateness for use in “all forms of outdoor activity” (para 27), not readily understand how such a garment would be non-reversible: for example whether what’s claimed is the garment is incapable of being worn backwards and forwards, or whether the garment is incapable of being turned inside-out, or some other meaning.  The specification doesn’t describe what it means to be “reversible” or “non-reversible”.  Accordingly, the limitation is understood to be met if a prior art teaches a non-reversible garment wherein “non-reversible” is understood to have its ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.

Claims 2-4, 6, 9-12, and 15-22 are indefinite if only because they depend from an indefinite claim.
Moreover, claim 19 recites “accessible for use without having to use the back side of the tab”.  The phrase is indefinite because it is not understood what “without having to use the back side” means.  Does it mean while the back side of the tab is not engaged in holding a beverage?  Or without using the back side as a tool for some other purpose?  Or without using it in the sense that the garment is not being worn at the time of the bottle opener being accessible for use?  Or some other meaning? The limitation is understood to be met if a prior art teaches a bottle opener as claimed in lines 2-3 of the claim and further accessible for use when the back side of the tab is not holding a beverage.
Moreover, claim 22 recites “beverage container receiving elements selected from the group consisting of one or more gussets, one or more stitchings and other structure to form the shape of the pocket”.  Insofar as the gusset(s) and stitching(s) are not identified as beverage container receiving elements, it is not understood what would make any such element a beverage container receiving element: must these elements be configured to participate in direct beverage retention?  Or are they merely components of the pocket wherein the pocket is configured to retain a beverage regardless of any individual constituent unit’s participation in beverage retention?  Or some other meaning?  It is not understood how the phrase “other structure” limits the claim.  Does it include any structure that is not one or more gussets or one or more stitchings?  Or is it any structure other than the already-claimed structure of claim 1?  Or some other meaning?  The phrase “to form the shape of the pocket” renders the claim further indefinite because it is not understood whether “to form” is a structural or functional limitation of the elements, particularly in view of “the shape”, which lacks antecedent basis.  Are the elements defining borders of the pocket?  Or are they used in the manufacture of the pocket?  Or is the limitation in relation to how a shape of the pocket changes in response to accommodating a beverage?  For the purpose of applying art, the limitation is understood to be met if a prior art’s pocket meets claim 1 limitations and further comprises any additional structure other than that required by claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9-11, and 19-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748].
Regarding claim 1:
Sweet teaches (Figs. 1-2):
A garment (“garment B”; pg. 1 line 36) configured for retaining a beverage container (Sweet’s garment is for retaining a beverage container via its beverage pocket) and for use on a the lower body of a user (“hip of…garment”; pg. 1 line 23), the garment comprising: one beverage pocket (1; pg. 1, line 33) coupled to the garment, the pocket including a lower closed edge (“4…stitched”; pg. 1 line 37), first and second closed side edges (2 and 3; closed as in pg. 1 lines 69-72) and an open upper edge (“top 5 left open”; pg. 1 line 38) having a first length (see annotated Fig. 1 – a below) extending from the first closed side edge to the second closed side edge, a majority of the first length of the open upper edge being non-perpendicular to the side seam A (Fig. 1), the pocket sized to removably receive and retain the beverage container (see above section “Response to Arguments”; Sweet’s pocket is so sized); and one beverage holding tab (“loop 6”; pg. 1 lines 39-40) coupled to the garment at first and second locations (“seamed…stitched”; pg. 1 lines 35-37; refer also to annotated Fig. 1 - a below identifying said locations), the first and second locations being spaced apart from each other to define an unattached region (“unattached”; pg. 1 line 55; see also annotated Fig. 1 – a below identifying said region) of the tab between the first and second locations, the tab being positioned above the open upper edge of the pocket such that the tab is spaced apart ((via opening 9); pg. 1 line 81) from the pocket by a first dimension (see annotated Fig. 1 – a below).

    PNG
    media_image1.png
    782
    980
    media_image1.png
    Greyscale


Although Sweet’s majority of the first length of the open upper edge is non-perpendicular to the side seam A, Sweet does not expressly teach its being non-parallel to a waist band because Sweet does not teach the garment comprises a waist band.
However, Sweet teaches the pocket “arranged on the hip of an overall or other garment” (pg. 1 lines 23-24), thus Sweet at least teaches the garment can be an overall or another garment that is configured to cover a hip of a wearer.
However, Talcott teaches an overall (“overalls”; pg. 1 lines 10-11) comprising a waistband (“rows of stitching, as at 13”; pg. 1 lines 62-63) wherein the waist band 13 is substantially perpendicular to the side seams 10 (pg. 1 lines 54-55; refer particularly to Fig. 2 side elevation view) of the overall.
Talcott further teaches the overall “can be easily and quickly put on and removed from the person and without danger of soiling the garment” (pg. 1 lines 17-19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Sweet to be the garment of    Talcott in order to arrive at an overall that can be quickly and easily put on and removed without risking soiling the garment, as taught by Talcott (pg. 1 lines 17-19).
In adopting the modification, one would arrive at the limitations as claimed insofar as the modified garment would comprise the waistband and side seams substantially perpendicular to the waistband of Talcott.  The modified pocket would be configured in relation to the side seam as shown in Fig. 1 of Sweet; accordingly a majority of the first length of the open upper edge would be both non-perpendicular to the side seam (as in Sweet) and non-parallel to the waist band (because the waist band would be substantially perpendicular to the side seams, as in Talcott).

Although the modified Sweet teaches a beverage pocket and a beverage holding tab, Sweet does not expressly teach only one beverage pocket and only one beverage holding tab.
However, Sweet does refer to the pocket and tab in the singular (“a pocket…a flap”; pg. 1 lines 5-7).  Sweet’s drawings each show one pocket attached to one garment.  Moreover, Talcott does not identify any express any “pocket” or “pockets”, nor does Talcott’s drawings show what appear to be any pockets.  Thus in combining Sweet’s singular pocket with Talcott’s overall (wherein Talcott’s garment appears to be absent any pockets), one of ordinary skill would at least expect a singular pocket and tab as claimed and combined with Talcott’s overall to work reasonably well to achieve the purpose of Sweet (i.e. admitting free access to the pocket…also prevents accidental escape of the contents of the pocket”; pg. 1 lines 6-8).
However, Seguin teaches a garment comprising only one pocket and corresponding flap (“Although the pair of protective pants 10 shown in FIG. 1 comprises two pockets 12a and 12, it should be appreciated that the protective pants 10 could have included only one of the pockets 12a, 12b without departing from the spirit of the invention “; para 21; emphasis provided by Examiner)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Sweet such that it includes only one pocket and only one tab (as the garment of Sequin para 21 has only one pocket either 12a or 12b and its respective flap) in order to yield the predictable result of a garment that holds objects as described in Sweet and yet is economical to manufacture insofar as the modified garment would avail a minimal amount of sewing/panels to achieve the desired effect.

Sweet does not expressly teach the unattached region configured for facilitating the opening of the beverage container by the user.

However, Heatherly teaches (Figs. 1-6) a “gripping device 12” (paragraph 18) coupled to a portion of an article of apparel  (“attached to shirt tail 20”; paragraph 18).  The gripping device comprises two layers (“Gripping side 18”; paragraph 19 and “grasping side 16”; paragraph 19), wherein one layer is oriented on the inside of the shirt of Heatherly and the other layer is oriented on the outside of the shirt of Heatherly.  The gripping device is further configured for facilitating the opening of a beverage container by a user: “opening a twist-top bottle—is illustrated in FIGS. 5 and 6”; paragraph 23.  Heatherly teaches the gripping device disposed on an article of apparel “provide a gripping assistive device that is convenient and easy to use but does not get in the user's way when not in use” (paragraph 8).
The unattached region of Sweet’s tab 8 is configured to hold an object (“permit…suspension of a hammer”; pg. 1 lines 59-60) and in such a way that the object (i.e. hammer 7) participates in preventing the “accidental escape” of articles from contained within Sweet’s pocket (pg. 1 lines 73-77).  As embodied in Fig. 4 of Sweet, Sweet’s tab 8 is configured to contact the object 7 on both the tab’s outer surface and the tab’s back side; one of ordinary skill would understand that tab 6 of Fig. 1 is configured to accommodate the object similarly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the unattached region of the modified Sweet to comprise the gripping device of Heatherly on the tab’s outer surface and inner surface (as the gripping device is arranged on inside and outside of Heatherley’s garment) in order yield the predictable result of an additional function to the garment: to afford gripping surfaces to the outer surface and back side of the tab, resulting in improved retention of Sweet’s object 7 when held by the tab as shown in Fig. 4.  One would be motivated to adopt the modification in order to improve the function of assisting in preventing accidental escape of objects within Sweet’s pocket because the object 7 would be more securely held by the tab when subjected to wearer movement and/or gravity (for example if the wearer bends over).  In adopting the modification taught by Heatherly, one would arrive at the claimed limitation insofar as the modified unattached region would be additionally configured for facilitating the opening of the beverage container by a user.

Sweet does not expressly teach garment is a non-reversible garment.
However, Fanesi teaches a non-reversible garment has an advantage over a reversible garment: application of branding and laundering guidance thereto in a conventional manner via labels: “Being a reversible garment, brand labels or composition/washing labels cannot be applied, like in a non-reversible garment.” (para 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Sweet such that it is a non-reversible garment, as in Fanesi para 66, in order to afford a manufacturer an opportunity to apply a conventional branding and laundering tag thereto, as taught by Fanesi (para 66).

Regarding claim 3:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
The modified garment further meets the limitation wherein the garment is a pair of pants (the modified garment comprises the overall of Talcott (refer to above treatment of claim 1), and the overall of Talcott is a pair of pants (see particularly Fig. 3 of Talcott and “trousers” (pg. 1 line 51 of Talcott)).


Regarding claim 4:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet further teaches wherein the tab is connected to the garment only at the first and second locations (“longitudinal edges of” tab 6 “are left free and unattached to the garment excepting at their ends”; pg. 1 lines 54-56 of Sweet).  


Regarding claim 9:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
The modified garment further meets the limitation wherein the beverage container is a bottle having a neck region, and wherein the tab is configured for receiving and retaining the neck of the bottle while the bottle is within the pocket.
(Tab 6 of Sweet is capable of receiving and retaining the neck of a beverage bottle while said bottle is within the pocket; particularly wherein it is known in the art, see extrinsic reference [Johnson 5,337,934]; col. 6 lines 1-4 and Fig. 3, that a tab (“band 82”) spaced above a pocket (“pocket 78”) is capable of holding elongated items in position for secure carrying, yet easy access; it is further noted that the present specification (para 29) recites “The beverage container 32 is shown as a bottle having a neck 44 and a cap 46. In other implementations, the beverage container can be a beverage can or a bottle of a different shape” (emphasis provided by Examiner).  The specification is silent as to how limited “different shape” is; accordingly, Examiner understands it to encompass a wide variety of bottles having a neck region including but not limited to mini liquor bottles and energy drink shot bottles; moreover Examiner notes the configuration of the bottle within the pocket/tab is not claimed, and the limitation is met because the pocket-tab combination of Sweet is configured to accommodate a beverage bottle upside-down (i.e. with Sweet’s pocket 1 configured to receive an opening of the bottle facing downward and inside pocket 1 while the tab 6 is capable of receiving and retaining the neck the bottle as configured.)

Regarding claim 10:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
The modified garment further meets the limitation teaches wherein the garment is one of a pair of shorts and a pair of pants (refer to above treatment of claim 3).
The modified garment further meets the limitation teaches wherein the beverage container is a bottle having a twist-off cap.
(insofar as the Sweet’s pocket is capable of retaining the beverage container bottle when the beverage container has a twist-off cap, the modified garment meets the limitation).
	The modified Sweet further meets the limitation wherein the tab includes at least a first layer having a surface that faces the garment (i.e. the gripping surface layer on the tab’s inner surface as taught by Heatherley and applied to claim 1), and wherein the surface of the first layer of the tab is configured for engaging the twist-off cap and for facilitating the user's ability to twist off the cap from the bottle (both layers (i.e. layers 16 and 18 of Heatherley) are, in addition to being gripping layers, further capable of engaging a twist-off cap and for facilitating a user’s ability to twist the cap (para 24 of Heatherley)

Regarding claim 11:
	Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 10, as set forth above.
	The modified Sweet further meets the limitation wherein the inner surface of the tab is formed at least in part of a durable wear-resistant material.
(The layers 16 and 18 of Heatherley are formed at least in part of a durable wear-resistant material (“made of a durable material since gripping device 12 may be used to assist the wearer in gripping rough objects” (paragraph 20))  Accordingly, the modification taught by Heatherley and applied to claim 1 results in the inner surface of the tab being formed at least in part of a durable wear-resistant material.
	   .

Regarding claim 19:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
	The modified Sweet further meets the limitation wherein the tab includes an outer surface (the outer surface of the tab as referenced above in claim 1), a back side (the inner surface of the tab as referenced in claim 1) and a bottle opener (i.e. the gripping layer of Heatherley applied on the outer surface of the tab as applied in claim 1), and wherein the bottle opener is positioned on the outer surface of the tab such that it is visible from a distance when viewing the garment, and accessible for use without having to use the back side of the tab (insofar as it is disposed on the outer surface, it is visible as claimed and accessible for use as claimed).

Regarding claim 20:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet further teaches wherein the tab is stitched to the garment at the first and second locations: (“forward end stitched in the side seam and extends thence to the other side of the pocket…and there is secured to the garment…by stitches” (lines 39-45 of Sweet).

Regarding claim 21:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
The modified Sweet further meets the limitation wherein the tab includes an outer surface (the outer surface of the tab as referenced above in claim 1), a back side (the inner surface of the tab as referenced above in claim 1) and a bottle opener (i.e. the gripping layer of Heatherley applied on the inner surface of the tab as applied in claim 1) and wherein the bottle opener is positioned on the back side of the tab such that it is not visible from a distance without twisting or bending over the tab.
Regarding claim 22:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet further teaches wherein the pocket includes beverage container receiving elements (see annotated Fig. 1-b below) selected from the group consisting of one or more gussets, one or more stitchings and other structure to form the shape of the pocket (to the extent the identified elements define a shape of the pocket and owing to the indefiniteness of the claim language, the pocket of Sweet further includes said elements, which is other structure to form the shape of the pocket, as best understood.    

    PNG
    media_image2.png
    724
    671
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748] as applied to claim 1 above and further in view of [Ly, US 2018/0168250].

Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
The modified garment is a pair of pants (see above treatment of claim 3); accordingly the modified garment does not meet the limitation wherein the garment is a pair of shorts.
However, Ly teaches (Figs. 105) a garment (“convertible pants”; paragraph 9) configured to become shorts (to be “in shorts mode”) (paragraph 39; Fig. 5) via detachable lower leg segments 108.  Ly teaches.  Ly further teaches “Pants and shorts are a common staple of clothing. It may be desirable to change between shorts and pants during use, such as to accommodate a change in activities or conditions” (paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Sweet such that the garment is a pair of shorts as in Ly Fig. 5 in order to accommodate for a change in activities or conditions, as taught by Ly (paragraph 2) (a change in environmental conditions, for example).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748] as applied to claim 1 above and further in view of [Hamasaki, US 2015/0296903].
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the first dimension is at least 1 cm.
However, Sweet does teach the pocket and tab are spaced apart the first dimension of opening 9, wherein opening 9 is “between the pocket and loop to facilitate access to the pocket for the insertion and removal of tools and other articles to be carried by the wearer” (pg. 1 lines 81-84).  Thus Sweet at least suggests the first dimension is large enough to facilitate a wearer’s access to the pocket and insertion/removal of tools and articles to and from the pocket.
However, Hamasaki teaches an aperture appropriately sized to accommodate a digit of a standard sized woman’s article of clothing: “index finger hole diameter 308 can be 28 mm” (para 18).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of the modified Sweet such that its first dimension is 28 mm, as is Hamasaki’s dimension, in order to yield the predictable result of a pocket-tab combination appropriate for a standard woman wearer to be able to access the interior contents of the pocket via her finger.

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748] as applied to claim 1 above and further in view of [Reese, US 7,484,249].

Regarding claim 12:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the pocket includes at least one pocket layer formed of an insulating material.
However, Reese teaches (Abstract) a pocket (“pouch”) includes at least one pocket layer formed of an insulating material “The pouch may be constructed from one or more layers of insulating material to allow the drink to retain its heat or coolness and preventing transfer of heat/cold to the wearer's body” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of the modified Sweet such that its pocket includes at least one pocket layer formed of an insulating material as in Reese in order to allow hot or cold objects in the pocket to retain their heat or coolness and to prevent transfer of heat/cold to the wearer’s body, as taught by Reese (Abstract).

Regarding claim 15:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the pocket overlies a pocket region of the garment, and wherein the pocket region of the garment includes at least one layer of insulating material.
However, Reese teaches (Figs. 1-7) a pocket (the pocket being defined by “back layer 340 and the covering layer 330”; col. 3 lines 33-34) for a garment (“apron 100”; col. 2 line 10) wherein the pocket overlies a pocket region of the garment (“insulating layer 342”; col. 2 line 67), and wherein the pocket region of the garment includes at least one layer of insulating material (“insulating material”; col. 3 line 1).
Reese further teaches the pocket region of the garment including at least one layer of insulating material “affectively reduces transfer of heat across a boundary formed by the inner layer 340”; col. 3 lines 3-4 and that “The pouch may be constructed from one or more layers of insulating material to allow the drink to retain its heat or coolness and preventing transfer of heat/cold to the wearer's body” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of the modified Sweet such that its pocket overlies a pocket region of the garment, and wherein the pocket region of the garment includes at least one layer of insulating material as in Reese in order to allow hot or cold objects in the pocket to retain their heat or coolness and to prevent transfer of heat/cold to the wearer’s body, as taught by Reese (col. 3 lines 3-4; Abstract).

Regarding claim 17:
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the pocket includes at least an inner layer facing the garment, and wherein the inner layer of the pocket is formed of a material with hydrophobic properties.
However, Reese teaches (Figs. 1-7) a pocket (the pocket being defined by “back layer 340 and the covering layer 330”; col. 3 lines 33-34) for a garment (“apron 100”; col. 2 line 10) wherein the inner layer of the pocket facing the garment is formed of a material with hydrophobic properties (“inner layer 340 consists of a waterproof…material”; col. 2 lines 63-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of the modified Sweet such that its pocket includes at least an inner layer facing the garment, and wherein the inner layer of the pocket is formed of a material with hydrophobic properties, as in Reese, in order to create an improved garment, to yield the predictable result of pocket which prevents the ingress of water into the garment behind the pocket in the event of water exposure to the pocket (from spillage of an object within the pocket, for example).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748] as applied to claim 1 above and further in view of [Knutson, US 6,626,733].
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the pocket is formed at least in part of an elastic fabric material.
However, Knutson teaches (Figs. 1-6) a pocket (“pocket 20”; col. 3 line 45) for a garment (“sports top 10”) wherein the pocket is formed at least in part of an elastic fabric material (“pocket is formed of an assembly of elastic fabric”; col. 3 lines 54-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of the modified Sweet to be formed at least in part of an elastic fabric material, as in Knutson, in order to create an improved garment, to yield the predictable result of a pocket which is capable of stretching in order to receive and retain an object whose dimensions are slightly larger than the unstretched dimensions of the pocket.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over [Sweet, US 1,649,932] in view of [Talcott, US 762,363], [Seguin, US 2011/0214214], [Heatherley, US 2007/0050891], and [Fanesi, US 2020/0308748] as applied to claim 1 above and further in view of [Wagenknecht, US 2007/0083984].
Sweet, Talcott, Seguin, Heatherley, and Fanesi teach the garment of claim 1, as set forth above.
Sweet does not expressly teach wherein the tab is removably coupled to the garment.
However, Wagenknecht teaches (Figs. 1-2) a tab (“bottle neck gripping element 42”; paragraph 58) and pocket (“pocket 30”; paragraph 58) combination for a trousers (“trousers”; paragraph 58) wherein the tab is removably coupled to the garment: As embodied in paragraph 81, Wagenknecht teaches the coupling, via “a tensioned snap fastener”, “may be very temporary”.  Moreover, Wagenknecht teaches the “degree of permanence of affixing may be predetermined at a time of said affixing; and accordingly to a manufacturer's chosen said degree of permanence necessary” (paragraph 80).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of the modified Sweet such that its tab is removably coupled to the garment as in Wagenknecht in order to arrive at an improved garment, to yield the predictable result of a garment wherein the tab can be removed if it is not needed or desired by the wearer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732